t c no united_states tax_court lucky stores inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p made donations of its surplus bread inventory to food banks which qualified as permissible charitable donees under sec_170 i r c and claimed charitable_contribution deductions based upon full retail prices for the bread r determined the fair_market_value to be approximately percent of full retail prices held fair_market_value of p's bread contributions redetermined eric w jorgensen grady m bolding and russell d uzes for petitioner alan summers and kevin g croke for respondent nims judge respondent determined the following deficiencies in petitioner's federal_income_tax taxable_year ending tye date date date deficiency dollar_figure big_number big_number unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years at issue and all rule references are to tax_court rules_of_practice and procedure this case involves a number of issues that are being handled in proceedings that are separate from the one under present consideration in this proceeding the parties dispute the fair_market_value of bakery products unsold canned goods and other general merchandise contributed to food banks by petitioner during the years in issue on its federal_income_tax returns for tye date and tye date the charitable_contribution years in issue petitioner claimed deductions for the above charitable_contributions in the amounts of dollar_figure and dollar_figure respectively the parties agree that the cost_basis of the contributed bakery inventory for purposes of sec_170 was dollar_figure for tye date and dollar_figure for tye date for the taxable years in issue petitioner concedes the portions of its claimed deductions relating to its contribution of unsold canned goods and other general merchandise the amount of petitioner's charitable deduction that relates to unsold canned goods and other general merchandise is dollar_figure for tye date and dollar_figure for tye date for tye date petitioner concedes the charitable deduction amount of dollar_figure relating to its contributions from its stores in florida after these concessions the only contributions at issue are the 4-day-old bread and other aged bakery goods from petitioner's california and nevada stores at the trial the parties focused almost entirely on the 4-day-old bread so we proceed upon the assumptions that the dollar amounts of the donations of other bakery products were relatively insignificant and that our conclusion as to the value of the 4-day-old bread will establish the method for valuing these items the parties also appear to agree that after petitioner's concession of the portions of its claimed deductions for the florida donations and the donations of canned goods and other general merchandise after adjusting the cost_basis for the remaining contributed bakery inventory and after the reduction required under sec_170 the amounts of charitable deductions in dispute are dollar_figure for tye date and dollar_figure for tye date based on the retail price of the contributed bakery inventory at the time of contribution petitioner is a delaware corporation at the time it filed its petition its principal_place_of_business was dublin california findings_of_fact some of the facts have been stipulated during the years in issue petitioner operated bakeries in northern and southern california that baked several varieties of white and wheat bread muffins and buns and other bakery products petitioner sold these private label products in its retail stores under the harvest day label in addition petitioner's bakeries purchased from unrelated bakeries other bakery products including tortillas fried pies doughnuts and dinner gourmet and brown and serve rolls and other items for sale in its stores commercial bakers generally use one of three processes for preparing commercially baked bread the sponge dough method the liquid sponge method and the liquid brew method these methods differ significantly in terms of ingredients and baking times the method used affects the aroma keeping quality and texture of the bread petitioner used the sponge dough method during the tax years at issue the sponge dough method is the most time- consuming baking process of the three general methods petitioner's baking process resulted in a high quality bread with good aroma keeping quality and texture petitioner used no preservatives or inhibitors in the manufacture of this bread during the years in issue petitioner closed its bread bags with a flat plastic disc called a kwik lok petitioner date stamped each kwik lok with a date that wa sec_4 days after the bakery delivered the bread to a specific store for example petitioner date stamped the kwik loks for bread delivered to a store on date a monday with the date sep a friday the date was stamped on the kwik lok in very small print the kwik lok contained no other words such as sell by fresh through or the like petitioner delivered to its stores each morning except on wednesdays and sundays bread and other bakery products that had been baked either earlier the same morning or after p m the previous day bakery products that had been acquired by petitioner's bakeries were also delivered at the same time each of petitioner's stores determined its need for delivery of fresh bread on a daily basis based on amounts of bread on hand and anticipated sales each store transmitted its daily order to the bakery which then adjusted its production to accommodate store orders petitioner's goal was to supply each store with percent more bread on hand than was actually expected to be sold in fact store orders exceeding actual sales were in the percent range during the years in issue petitioner's in-store employees placed the newly delivered bread either on the store shelves or in the stock room if the bread were placed in the stock room petitioner's employees later placed it on the shelves petitioner's bread shelves are generally inches deep in the front part of the shelf a store's merchandisers typically stacked loaves of bread two-high with the label or gusset end facing out and the date coded kwik lok facing in in the back part of the shelf the loaves were also stacked two-high but in this case the loaves were stacked parallel with the customer aisle the older bread would be placed on the top layer the newer bread on the bottom or in the back thus the customer would have access to the oldest bread first unless he she deliberately dug through and read the codes to find the newest bread a customer could buy a loaf of petitioner's bread on the third or fourth day after delivery take it home put it in a bread box or leave it on the counter for a week to days and still have a good edible product the customer could further extend the life of the bread by freezing it bread that sits on the store shelf for days does not lose nutritional value or taste but does lose moisture so the bread firms up a little bit losing some squeezeability during the years at issue petitioner did not offer age-related discounts on its bread or other bakery products petitioner regularly sold 4-day-old bread at full retail price on sundays during the years in issue in addition individual stores sometimes sold 4-day-old bread on other days of the week this would happen if a store found itself with an oversupply of bread inventory in which case the store would cut off its order for new bread and sell the 4-day-old bread instead on the five bread delivery days monday tuesday thursday friday and saturday petitioner's policy was to remove any unsold bread on the fourth day after delivery for example bread that was delivered on the morning of monday date and date stamped sep a friday if unsold would be removed on the morning of thursday date before the thursday bread delivery as to petitioner's southern california stores pick-up vehicles from charitable organizations went to each store and picked up the unsold bread and other bakery products on the same day the unsold bread and other bakery products were removed from the shelves as to petitioner's northern california stores petitioner's delivery drivers loaded the removed bread and other bakery products into the delivery trucks and returned them to petitioner's san leandro bakery pick-up vehicles from charitable organizations then picked up the unsold bread and other bakery products at the bakery that same day petitioner incurred significant additional labor costs as a result of its charitable food donation program ie the labor necessary to return the 4-day-old bread to the bakery the following chart is based upon petitioner's self-baked bread rotation schedule for the northern california stores during the years at issue lucky stores bread schedule product information bread baked between delivery pickup donation information kwik lok last sale bread color day per delivered kwik lok to stores date by charitable removed removed bread picked bread picked up up from stores organizations by am thursday brown friday by am monday pink saturday by am tuesday pm saturday to pm sunday pm sunday to pm monday pm tuesday to pm wednesday pm wednesday to pm thursday pm thursday to pm friday white monday by am thursday white tuesday by am friday by am monday by am monday green wednesday by am saturday by pm friday by pm tuesday by pm monday by pm monday by am friday by am tuesday by pm thursday as the chart reveals white kwik loks were used for both thursday and friday deliveries each of the other three delivery days had its own kwik lok color petitioner's southern california stores generally adhered to the same schedule as the northern california stores except that petitioner's southern california stores used different colored kwik loks and the charitable organizations picked up the bread at the southern california stores rather than at the bakery more than percent of the donated bread products consisted of 4-day-old bread and the remaining percentage consisted of tortillas fried pies doughnuts bagels brown and serve rolls and english muffins petitioner began its policy of donating unsold 4-day-old bread and claiming a deduction based on its full retail price in prior to petitioner removed or pulled bread from its shelves two days a week--mondays and thursdays prior to petitioner offered its pulled bread for sale which included three and 5-day-old bread depending on the pull day on discount racks bread that did not sell after being on the discount rack for hours was either destroyed or donated under petitioner's pre- policy the pulled bread was discounted approximately percent for one day only before it was discarded or donated regional and national bakers such as continental orowheat kilpatrick's and campbell-taggertt wonder bread which have a substantial share of the california pan bread market sell their pan bread after that bread is pulled from the retail selling shelves of supermarkets and other retailers at thrift or bakery outlets at discounts ranging from to percent petitioner's donations of bakery products to charitable organizations were qualified contributions of inventory under sec_170 and sec_1_170a-4a income_tax regs the retail price of the contributed bakery inventory for purposes of sec_170 was dollar_figure for tye date and dollar_figure for tye date opinion neither party has brought to our attention any prior case involving the application of sec_170 and to charitable_contributions of rapidly perishable inventory and we know of none however revrul_85_8 1985_1_cb_59 deals with the application of sec_170 to charitable_contributions of dated products and is discussed infra the relevant provisions of sec_170 in effect for the years in issue are as follows e certain contributions of ordinary_income and capital_gain_property -- general_rule --the amount of any charitable_contribution of property otherwise taken into account under this section shall be reduced by the sum of a the amount of gain which would not have been long- term capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value determined at the time of such contribution and special rule for certain contributions of inventory and other_property -- a qualified contributions --for purposes of this paragraph a qualified_contribution shall mean a charitable_contribution of property described in paragraph or of sec_1221 by a corporation other than a corporation which is an s_corporation to an organization which is described in sec_501 and is exempt under sec_501 other than a private_foundation as defined in sec_509 which is not an operating_foundation as defined in sec_4942 but only if-- i the use of the property by the donee is related to the purpose or function constituting the basis for its exemption under sec_501 and the property is to be used by the donee solely for the care of the ill the needy or infants ii the property is not transferred by the donee in exchange for money other_property or services iii the taxpayer receives from the donee a written_statement representing that its use and disposition of the property will be in accordance with the provisions of clauses i and ii and iv in the case where the property is subject_to regulation under the federal food drug and cosmetic act as amended such property must fully satisfy the applicable_requirements of such act and regulations promulgated thereunder on the date of transfer and for one hundred and eighty days prior thereto b amount of reduction --the reduction under paragraph a for any qualified_contribution as defined in subparagraph a shall be no greater than the sum of-- i one-half of the amount computed under paragraph a computed without regard to this paragraph and ii the amount if any by which the charitable_contribution_deduction under this section for any qualified_contribution computed by taking into account the amount determined in clause i but without regard to this clause exceeds twice the basis of such property thus sec_170 limits the deduction for charitable_contributions of ordinary_income_property to the basis of the property however sec_170 allows a limited deduction in excess of basis for charitable_contributions of inventory and other_property to qualified donees as previously stated we have found based upon the parties' stipulation that petitioner's contributions were qualified contributions under sec_170 if the inventory contributed to qualified donees has appreciated in value the reduction of the deduction otherwise required under sec_170 is limited to one-half of the ordinary_income that would be recognized on a sale of the property for its fair_market_value except that the deduction may not exceed twice the taxpayer's adjusted_basis for the property see bittker lokken federal taxation of income estates and gifts par pincite 2d ed sec_170 was added to the internal_revenue_code by section a of the tax reform act of publaw_94_455 90_stat_1520 the staff report notes that under prior_law sec_170 before amendment the donor of appreciated ordinary_income_property property the sale of which would not give rise to long-term_capital_gain could deduct only his her basis in the property rather than its full fair_market_value the purpose of sec_170 as originally enacted in was to prevent high- bracket taxpayers from donating substantially appreciated ordinary_income_property to charities so as to be better off after tax than if they had simply sold the property staff of joint_committee on taxation general explanation of the tax reform act of pincite j comm print 1976_3_cb_1 the general explanation goes on to explain the reasons for the change the rule that the donor of appreciated ordinary_income_property could deduct only his basis in the property effectively eliminated the abuses which led to its enactment however at the same time it has resulted in reduced contributions of certain types of property to charitable institutions in particular those charitable organizations that provide food clothing medical equipment and supplies etc to the needy and disaster victims have found that contributions of such items to those organizations were reduced congress believed that it was desirable to provide a greater tax incentive than in prior_law for contributions of certain types of ordinary_income_property which the donee charity uses in the performance of its exempt purposes however congress believed that the deduction allowed should not be such that the donor could be in a better after-tax situation by donating the property than by selling it id c b vol pincite the committee report thus reflects congressional intent to allow a modified deduction in limited situations consisting of the taxpayer's basis plus a fraction of the unrealized ordinary_income inherent in the donated property but subject_to an overall_limitation of twice adjusted_basis sec_1_170a-1 income_tax regs deals with the valuation of a charitable_contribution in property sec_1_170a-1 and provide the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having a reasonable knowledge of relevant facts if the contribution is made in property of a type which the taxpayer sells in the course of his business the fair_market_value is the price which the taxpayer would have received if he had sold the contributed_property in the usual market in which he customarily sells at the time and place of the contribution and in the case of a contribution of goods in quantity in the quantity contributed the usual market of a manufacturer or other producer consists of the wholesalers or other distributors to or through whom he customarily sells but if he sells only at retail the usual market consists of his retail customers if a donor makes a charitable_contribution of property such as stock_in_trade at a time when he could not reasonably have been expected to realize its usual selling_price the value_of_the_gift is not the usual selling_price but is the amount for which the quantity of property contributed would have been sold by the donor at the time of the contribution in the case before us petitioner argues that it could have sold to its regular customers at full retail prices the same quantity of bread that it donated to food banks respondent argues that the donated bread was surplus inventory that petitioner could have sold only at a 50-percent discount which would have brought the selling_price below petitioner's adjusted_basis sec_1_170a-1 income_tax regs after reciting the familiar general definition of fair_market_value provides the method for establishing fair_market_value in the case of donated inventory under the regulation the fair_market_value is the price which the taxpayer would have received if he had sold the contributed_property in the usual market in which he customarily sells in the quantity contributed sec_1_170a-1 income_tax regs if the taxpayer sells only at retail as here the usual market consists of the taxpayer's retail customers sec_1_170a-1 income_tax regs limits the scope of the preceding section in those cases where it cannot be established that the taxpayer could have realized his usual selling_price in this situation the value_of_the_gift is not the usual selling_price but rather the amount for which the quantity of property contributed could have been sold at the time of contribution it is our task in this case to match the facts against the set of hypotheses specified by the regulations so as to determine the fair_market_value of petitioner's donated bread fair_market_value is not to be determined in a vacuum to the contrary it must be determined with respect to the particular property in question at the time of contribution subject_to any conditions or restrictions on marketability 33_tc_223 affd per curiam 283_f2d_945 2d cir viewing the approach taken by the parties in presenting this case we can perceive no principled basis upon which we could reach a compromise value that lies somewhere between petitioner's claim of full retail price and respondent's claim of percent of full retail price nor do we think it would be appropriate to do we think respondent's proposed application of the regulations in question is unduly restrictive and inconsistent with congressional intent in the years at issue petitioner contributed about percent of its private label bread production to food banks contributions of excess inventory that is not obsolete could seldom be valued at full retail price under respondent's view of the regulations because in most cases if a taxpayer could have sold contributed excess inventory at the time and in the quantity contributed it would have done so in this case petitioner deliberately overproduced its private label bread so to protect its stores against the possibility of empty shelves we do not believe it should be penalized for doing so the parties focus mainly on the characteristics of the donated bread was there something about the 4-day-old bread that made it unsalable in petitioner's stores at full retail price petitioner's bakery delivered bread to the stores every day except wednesdays and sundays any unsold bread was removed from the shelves at the beginning of the fourth day after delivery except for bread delivered on thursdays which was removed on mondays the bread wrappers were closed with color coded kwik loks indicating the so-called pull date each delivery day of the week had its own color code except for thursdays and fridays for both of these days white kwik loks were used indicating a monday pull date for both while the white kwik loks for bread delivered on thursday and friday bore different date codes the date codes were significant only to someone deliberately seeking to distinguish between thursday and friday bread the date codes were of no significance to the store merchandisers who relied on the colors on the kwik loks to determine pull dates the date codes could presumably have had significance to the store operators if week-old bread somehow got scrambled with fresh bread eg the date codes would have been useful to distinguish between monday's bread from week one and monday's bread from week two the bread donated to the food banks was 4-day bread except on mondays when the donation was a combination of and 5-day bread a combination of thursday and friday deliveries the parties focus their attention on sunday sales since that was the day on which sales of 4-day bread were most likely to be made respondent argues that petitioner has not proved that any thursday 4-day bread was sold and that even if some 4-day bread was sold the quantity sold was insignificant petitioner has no records that would establish the quantity of thursday bread sold on sundays or delivered to food banks on mondays the maintenance of such records would have required the reading and counting of the minutely printed date codes early on sunday and monday mornings and would have served no apparent corporate purpose when the store merchandisers periodically stocked the shelves they placed the older bread on the top layer in the front of the shelves where the older bread was more likely to be sold than the newer bread that was placed under the older bread or in the back of the shelves perpendicular to the bread in front whose labels faced the customers but the thursday and friday bread eventually were intermingled since both bear white kwik loks and the store merchandisers are indifferent to the date codes which the court has found based upon actual observation of a sample kwik lok to have been obscurely printed and hard to read at trial the court observed that petitioner's own bakery chief alvin lewis had trouble reading the date code on the specimen in evidence without adjusting his glasses it also appears unlikely that many customers would have rejected the thursday bread merely on the basis of squeezeability mr lewis testified that while one day bread is distinctive in feel from and 4-day bread since it contains more moisture from the third and fourth day you can probably never tell any difference respondent argues that even admitting for the sake of argument that petitioner sold thursday--4-day--bread on sundays the amount sold was small because friday and saturday deliveries intervened and the quantity of thursday bread remaining for sunday sale necessarily had to be small referring to the phrase quantity contributed in sec_1_170a-1 income_tax regs respondent seeks to compare unfavorably the quantity of 4-day bread sold on sunday to the quantity of 4-day bread petitioner normally contributed on other days we do not think this argument holds water obviously the amount of thursday bread available for sale on sundays after friday and saturday sales of thursday bread had depleted the supply would be less than the amount of 4-day bread donated to the food banks on other days the significant fact is that 4-day bread was sold on sundays at the usual retail price not the quantity that was sold which necessarily had to be smaller than the friday and saturday bread remaining on the shelves respondent asserts that it is industry practice to pull bread after days and that other grocery chains sell it at a percent discount on discount racks or in thrift stores even though petitioner chose to do otherwise respondent argues the industry practice establishes the price and therefore the fair_market_value at which petitioner could have sold the donated bread at the time of the contribution respondent points to sec_1_170a-1 income_tax regs which limits the fair_market_value of contributed inventory to the amount for which the quantity of property in question could have been sold at the time of the contribution petitioner disputes respondent's assumption as to what is industry practice while respondent's argument has some force on this point we do not believe industry practice such as it is establishes the price for which petitioner could have sold the donated bread first the record does not establish when other supermarket chains pulled their bread for sale at discount mr lewis testified that he was uncertain what practice petitioner's competitors followed regarding the time bread was left on the shelf although he believed that during the years in issue one of the competitors alpha beta left its bread on its shelves a little longer than did petitioner he conceded however that petitioner makes an effort to remain abreast of the competition so it stands to reason that petitioner would try to avoid getting a reputation for selling stale bread by leaving it on the shelves longer than its competition did the parties stipulated that regional and national bakers that have a substantial share of the california pan bread market sell their bread after it is pulled from the shelves at thrift or bakery outlets at discounts ranging from to percent undoubtedly petitioner could have sold its bread at thrift outlets had it chosen to do so but this fact does not establish that petitioner could not sell its 4-day bread at regular retail prices at best it merely tends to show that petitioner could have sold old bread at a discount when it had in effect announced to the public that the bread being offered at a discount was old respondent points to the general definition of fair_market_value contained in the first sentence of sec_1_170a-1 income_tax regs and argues that 4-day bread could not have been sold to fully informed consumers that common sense forces the conclusion that the sunday sales were the product of ignorance on the part of the customer and compulsion ie the older bread was all that was left and the customer had no other choice but by focusing solely on the first sentence of the regulation as respondent has done it is necessary to disregard the rest of the regulation which as we have already pointed out provides the specific method by which fair_market_value is determined in the context of contributed inventory accordingly generalized concepts such as respondent would have us apply must give way in this instance to specific rules revrul_85_8 1985_1_cb_59 as noted above deals with charitable_contributions of dated products neither party discusses or even cites this ruling but for completeness we deem it necessary to consider it revenue rulings are not accorded the force of precedent in the tax_court rather they represent the position of the commissioner on a given issue and we deal with revrul_85_8 in that light 64_tc_404 affd in part and revd in part on other grounds 613_f2d_770 9th cir revrul_85_8 holds that when a corporation donates products in inventory to a charitable_organization shortly before the products' expiration date the amount allowable as a charitable_contribution_deduction is equal to the taxpayer's basis in the property plus one- half of the unrealized_appreciation not to exceed twice the taxpayer's basis in the property the ruling however presupposes the fact that we are charged with determining namely the amount of unrealized_appreciation we quote the facts of the ruling as follows corporation x which is not an s_corporation as defined in sec_1361 of the internal_revenue_code is a pharmaceutical manufacturer x manufactures products that are subject_to the requirement that an expiration date be imprinted on the product or its container the products may not be legally sold after the expiration date shortly before the expiration date of products that ordinarily were sold by x for 10x dollars x made a qualified_contribution of such products within the meaning of sec_170 of the code on its federal_income_tax return x claimed a deduction of 10x dollars for this contribution at the time of the donation if x had sold the products in the usual market in which it sold such products x would have realized only 5x dollars x could not reasonably have been expected to realize its usual selling_price for the products due to the imminence of the expiration date after which the products could not be sold legally x's basis in the products wa sec_1x dollars rev_rul c b pincite it will be seen that under the postulated facts an expiration date was required presumably by law and the products could not be legally sold after the expiration date in the case before us an expiration date was not a legal requirement nor is there any legal impediment related to the expiration date we recognize of course that market forces would no doubt impose a practical impediment to retail sales after the date on the kwik lok except at a substantial discount at thrift stores or on discount racks the ruling assumes that because the expiration date was imminent x could not reasonably have been expected to realize its usual selling_price id we think our case is different here we are dealing with donations of rapidly perishable inventory which petitioner had on hand for sale for a very short time so that the bread donations on the pull date--the day before the date code expiration date--have to be viewed in a context different from that of the ruling this was not inventory which had been on hand for a considerable period of time before it was donated instead it was very much fast in fast out inventory consequently while we do not necessarily quarrel with the commissioner's conclusions in revrul_85_8 based upon its specific facts we do not believe the revenue_ruling suggests that similar conclusions necessarily need be reached in this case petitioner retained professor daniel l rubinfeld to furnish an expert opinion as to the value of the 4-day-old bread that petitioner donated professor rubinfeld teaches law and economics at the university of california at berkeley and is a principal with the law and economics consulting group his expert report is a statistical analysis based upon a physical count of petitioner's bread sales over a 2-week period in six representative stores professor rubinfeld concludes from his statistics that if bread is only a few days old consumers are indifferent to its age and will pay full retail price for it neither party addresses professor rubinfeld's statistical analysis on brief although respondent does attack certain perceived defects in the survey upon which it is based professor rubinfeld's conclusion is founded upon certain statistical averages referred to in his report this report however fails to explain why these statistical averages are reliable estimates the standard deviations of these averages are left uninterpreted without some assistance from the parties therefore we are unwilling to undertake the kind of detailed analysis that would permit us to determine whether professor rubinfeld's analysis supports the opinion he expresses or rejects it we have therefore not relied upon his report in deciding this case our review of the facts convinces us that on sundays and occasionally on other days petitioner could and did sell 4-day bread at regular retail prices and in sufficient quantities so as to constitute meaningful sales congress by enacting sec_170 intended to encourage donations of the type in question for the direct use of a special and narrowly limited class of recipients namely the ill the needy and infants sec_170 as the conference committee report quoted above notes before the addition of sec_170 contributions of food clothing medical equipment and supplies for the benefit of such persons had dried up as a result of the limitations imposed by sec_170 we think sec_170 and sec_1 170a- c and income_tax regs should not be interpreted in such a restrictive way as to unnecessarily inhibit donations of the type congress meant to encourage and certainly petitioner's bread donations are of that type furthermore we again note that congress was careful to draft sec_170 in such a way as to prevent the situation where a taxpayer would be better off after tax by donating the property than it would have been if it had sold the donated property and retained all the after-tax proceeds of the sale staff of joint comm on taxation general explanation of the tax reform act of pincite j comm print c b vol pincite thus petitioner's donations do not present an opportunity for the type of tax_avoidance unintended by congress for the foregoing reasons we agree with petitioner that its bakery product donations to food banks should be valued at full retail prices and we so hold at the trial petitioner sought to have a letter stipulated into evidence to which respondent raised a hearsay objection see fed r evid a the letter was addressed to a revenue_agent and was obtained by petitioner from respondent in the course of informal_discovery petitioner did not call the author of the letter as a witness nor did petitioner attempt to account for his unavailability the court reserved judgment as to the admissibility of the letter after further consideration the court now rules that respondent's objection is sustained informal_discovery is used in part to lead the discovering party to admissible evidence not to automatically validate it 73_tc_469 to reflect the foregoing and to give effect to settled issues and the issue remaining to be resolved an appropriate order will be issued directing entry of decision under rule upon completion of proceedings resolving the remaining issue in this case and sustaining respondent's hearsay objection
